Citation Nr: 0501533	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  96-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
service-connected deviated nasal septum.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision.  

In a statement received in August 1996, the veteran requested 
a personal hearing before a Veterans Law Judge at the RO.  
However, in a signed statement received in July 1997, the 
veteran withdrew this request.  

The Board remanded this case to the RO for additional 
evidentiary development in March 1998, October 1999 and 
August 2000.

In an August 2002 decision, the Board denied the veteran's 
claim for a compensable evaluation for the service-connected 
deviated nasal septum.  The veteran subsequently filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (the Court).  

While the case was pending at the Court, the VA Office of 
General Counsel filed a motion requesting that the Court 
vacate the Board's August 2002 decision and remand the 
veteran's claim for further development and readjudication.  

In March 2003, the Court granted the motion, vacated the 
Board's August 2003 decision and remanded the case to the 
Board for compliance with directives that were specified in 
the motion.  

Thereafter, in September 2003, the Board remanded the claim 
for further evidentiary development and readjudication in 
light of the Court's directives.  The requested development 
was completed, and the RO issued a Supplemental Statement of 
the Case (SSOC) in July 2004 in which it continued to deny 
the claim for a compensable evaluation for his service-
connected deviated nasal septum.  The claims folder was then 
returned to the Board.  


FINDING OF FACT

The veteran's service-connected deviated septum is shown to 
be manifested by no more than slight symptoms and less than 
50 percent obstruction of the left nasal passage.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected deviated nasal septum are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97 
including Diagnostic Code 6502 (2004); 38 C.F.R. § 4.97 
including Diagnostic Code 6502 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in March 2004 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claim.  

In addition, the RO also advised the veteran of his and VA's 
responsibilities under the VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although this letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claim in the August 1995 rating 
decision.  

Furthermore, the notice letter provided to the veteran was 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Analysis

The veteran is seeking an increased, or compensable, 
evaluation for his service-connected deviated nasal septum.  

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2004); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Effective on October 7, 1996, during the pendency of this 
appeal, the VA's Ratings Schedule, 38 C.F.R. Part 4, was 
amended with regard to evaluating a deviated nasal septum.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87). 

Under 38 U.S.C.A. § 5110(g) (West 2002), the retroactive 
reach of the revised version of that criteria can be no 
earlier than the effective date of that change.  

In this case, the RO adjudicated the veteran's claim under 
both the new and old versions of the regulation in the SSOC's 
issued in July 1999, March 2000, April 2000 and January 2002.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394(1993)  

Prior to October 7, 1996, a traumatic deviated nasal septum 
with marked interference with breathing space was provided a 
maximum 10 percent schedular evaluation.  A noncompensable 
evaluation was provided for slight symptoms only.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996).  

Effective on October 7, 1996, traumatic deviated nasal septum 
with 50 percent obstruction of the nasal passages on both 
sides or complete obstruction on one side was provided a 
maximum 10 percent schedular evaluation under 38 C.F.R. § 
4.97, Diagnostic Code 6502 (2004).  The current Diagnostic 
Code does not specifically provide for a noncompensable 
evaluation for deviated nasal septum.  

Where, as here, the VA Schedule for Rating Disabilities does 
not provide for a non compensable rating for a particular 
disability, a non compensable evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2004).  

The Board has reviewed the veteran's case under both the old 
and revised version of the rating criteria in order to 
determine which version is more favorable to his claim.  

However, for the reasons and bases set forth hereinbelow, the 
Board concludes that the evidence does not support the 
assignment of a compensable evaluation for the service-
connected deviated nasal septum under either version of the 
rating criteria.  

The record reflects that, in February 1995, the veteran 
underwent a VA general medical examination in which his nose 
and sinuses were found to be within normal limits.  

During a personal hearing conducted at the RO April 1997, the 
veteran reported that his nose would close up when he was 
sleeping and that he had to sleep on his back.  He also 
reported that he had trouble breathing when he had a cold and 
was forced to breath through his mouth quite often.  

In January 2000, the RO arranged for the veteran to undergo 
an examination through QTC medical services.  The veteran 
reported experiencing some congestion of the nose.  The 
examination revealed no septal deviation or congestion of the 
nose with both sides of the nose open.  

During a subsequent QTC examination conducted in September 
2001, the veteran reported that his nose would become stuffed 
up at night or whenever he laid down.  He reported that he 
took medicine for his allergies, but nothing else for the 
nose.  He indicated that he also experienced difficulty 
breathing at night, but that he seemed to breathe normally 
during the day.  

The examiner noted that he did not have any thick, foul-
smelling discharge from his nose and was able to communicate 
by speech and whisper without problems.  The veteran reported 
that he had frequent allergy problems, but no sinus problems 
or sinus headaches.  

The examiner noted that he had difficulty breathing after 
going 4/10 of a mile, but it was noted that he had undergone 
a coronary artery bypass.  The examiner specifically 
concluded that his shortness of breath was not related to his 
deviated septum.  

The examiner further indicated that the veteran never needed 
oxygen, and that the condition of his nose did not require 
bed rest or treatment by a physician.  The examination 
revealed deviation of the nasal septum to the left, but the 
examiner found that the obstruction of his left nostril was 
less than 50 percent.  The examiner found no obstruction on 
the right, and that there was no marked obstruction of the 
breathing space.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against assigning a 10 
percent rating of under the old version of DC 6502 based on 
marked interference with breathing space.  

The Board further concludes that the preponderance of the 
evidence is against assigning a 10 percent under the newer 
version of DC 6502 based on 50 percent obstruction on both 
sides or complete obstruction on one side.  

As discussed, the examinations in February 1995 and January 
2000 revealed no evidence of deviation of the septum or 
obstruction.  Subsequent examination in September 2001 
revealed deviation of the nasal septum to the left, but the 
examiner specifically found that obstruction of the left 
nostril was less than 50 percent and that there was no marked 
interference with breathing space.  

The Board concludes that these findings do not support the 
assignment of a compensable rating under either version of DC 
6502.  

The Board has considered the veteran's complaints that his 
nose became stuffed up at night when he laid down and that 
this caused difficulty breathing through his nose.  However, 
the Board notes that some slight symptomatology is 
contemplated by a non compensable evaluation under the old 
criteria of DC 6502.  A 10 percent evaluation is not 
warranted under those criteria unless there is evidence of 
marked interference with breathing space, which repeated VA 
examination has failed to demonstrate.  

Therefore, for the reasons and bases discussed, the Board 
concludes that the preponderance of the competent and 
probative evidence of record is against finding that a 
compensable evaluation is warranted either the former or the 
current schedular criteria.  Thus, the benefit sought on 
appeal is denied.  

The Board further finds no evidence that the service-
connected deviated nasal septum presents such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  

There is no evidence that this disability interferes markedly 
with employment in a way not contemplated by the schedular 
rating.  Nor is there any evidence that it has caused 
repeated hospitalizations, or that there were any other 
exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for his deviated 
septum, and that a remand for consideration of an 
extraschedular evaluation is not warranted.  



ORDER

An increased (compensable) evaluation for the service-
connected deviated nasal septum is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


